NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

 ALBERT W. UPSHUR, YOLANDA D. THOMPSON,
            BENNIE SHEPPARD,
             Plaintiffs-Appellants

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-2274
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-01451-MCW, Judge Mary Ellen
Coster Williams.
                 ______________________

             Decided: November 13, 2017
               ______________________

   ALBERT W. UPSHUR, YOLANDA D. THOMPSON, BENNIE
SHEPPARD, Philadelphia, PA, pro se.

    ERIN MURDOCK-PARK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
BRIAN A. MIZOGUCHI.
                ______________________
2                                  UPSHUR   v. UNITED STATES




Before TARANTO, CLEVENGER, and STOLL, Circuit Judges.
PER CURIAM.
   Appellants Albert Upshur, Yolanda Thompson, and
Bennie Sheppard brought this action in the United States
Court of Federal Claims. The court dismissed the action.
We affirm.
                             I
    In November 2016, appellants filed a complaint in the
Court of Federal Claims challenging the authority of the
United States, the Commonwealth of Pennsylvania, and
various third parties to “make legal decisions and judg-
ments” and to “interpret and apply the law.” J.A. 5–8.
They claimed violations of their “Constitutional rights,
Federal law, and a treaty,” J.A. 8; and the Court of Feder-
al Claims eventually treated the complaint as involving,
in particular, certain claims under the First, Fifth, and
Fourteenth Amendments, Upshur v. United States, No.
16-1451C, slip op. at 2 (Fed. Cl. June 21, 2017) (Decision).
As bases for the court’s jurisdiction, appellants invoked 28
U.S.C. §§ 1333, 1337, 2461, and 2463. They sought dam-
ages totaling nearly $4.6 trillion.
    The United States moved to dismiss the complaint
under Rules 12(b)(1) and 12(b)(6) of the Rules of the
United States Court of Federal Claims. On June 21,
2017, the court granted the motion, dismissing the com-
plaint after determining that appellants had not estab-
lished subject-matter jurisdiction. Decision at 2–3. The
court explained that, for it to have jurisdiction here, the
complaint would have to come within the Tucker Act, 28
U.S.C. § 1491, not 28 U.S.C. §§ 1333 & 1337, which are
conferrals of jurisdiction only on district courts, not the
Court of Federal Claims. As to the Tucker Act, one prob-
lem with the complaint, the court ruled, is that the United
States was the only “proper defendant,” and the court
UPSHUR   v. UNITED STATES                                 3



therefore lacked jurisdiction to hear claims against any of
the other named defendants. Id. at 2. And even as to the
United States, the court further determined, appellants
have simply not stated a claim that comes within the
Tucker Act’s reach, which requires a source of law outside
the Act that mandates monetary relief against the United
States for identified wrongs. Id. Neither 28 U.S.C.
§§ 2461 and 2463 nor any discernible claim under the
First, Fifth, or Fourteenth Amendments in this case is
such a money-mandating source of law. Id.
    Appellants timely appealed from the dismissal. We
have jurisdiction under 28 U.S.C. § 1295(a)(3) to review
the dismissal of the complaint. We review dismissals by
the Court of Federal Claims for lack of subject-matter
jurisdiction de novo. Frazer v. United States, 288 F.3d
1347, 1351 (Fed. Cir. 2002).
                             II
    Under the Tucker Act, the Court of Federal Claims
has “jurisdiction to render judgment upon any claim
against the United States founded either upon the Consti-
tution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a)(1). The Tucker Act is “only a jurisdic-
tional statute; it does not create any substantive right
enforceable against the United States for money damag-
es.” United States v. Testan, 424 U.S. 392, 398 (1976). In
order for the Court of Federal Claims to have subject-
matter jurisdiction over appellants’ claims, the claims
must be for money damages against the United States,
and appellants “must demonstrate that the source of
substantive law [they] rel[y] upon ‘can fairly be interpret-
ed as mandating compensation by the Federal Govern-
ment for the damages sustained.’” United States v.
4                                  UPSHUR   v. UNITED STATES



Mitchell, 463 U.S. 206, 216–17 (1983) (quoting Testan,
424 U.S. at 400).
    The Court of Federal Claims followed that well-
established framework. Appellants nevertheless seek
reversal, asserting that the court did not adequately
consider (a) certain Title Deeds and (b) certain alleged
sources of money-mandating law, namely, the “Laws of
Universal Life” or “Heavenly Laws,” and the Ninth
Amendment. Appellants have not shown error.
    Although appellants point to various Title Deeds, they
have not taken the next crucial step for stating a claim
within the Tucker Act. They have presented no compre-
hensible argument about the identified Title Deeds that
would even plausibly state a claim under a source of law
that is money-mandating for Tucker Act purposes. Appel-
lants have not identified any relevant source of law that is
money-mandating against the United States. We note
that the Takings Clause of the Fifth Amendment is mon-
ey-mandating. See Schooner Harbor Ventures, Inc. v.
United States, 569 F.3d 1359, 1361–62 (Fed. Cir. 2009);
Hernandez v. United States, 93 Fed. Cl. 193, 197 (2010).
But appellants have neither invoked that clause nor
provided any understandable basis for making a takings
claim in this case, as to the Title Deeds or otherwise.
    Appellants suggest that the Court of Federal Claims
overlooked two sources of law relevant to the Tucker Act.
One they characterize as the “Laws of Universal Life” or
“Heavenly Laws” (or “the Biblical Scriptures”). Appel-
lants failed to make this contention in the Court of Feder-
al Claims, thus waiving the contention, but in any event
we see no basis for finding a waiver of sovereign immuni-
ty by the United States under the Tucker Act for such
claims. Appellants likewise failed to invoke the Ninth
Amendment in the Court of Federal Claims, but in any
event we see no basis for newly deeming the Ninth
Amendment to be money-mandating, an innovation we
UPSHUR   v. UNITED STATES                               5



have rejected before. See, e.g., Conner v. United States,
641 F. App’x 972, 975 (Fed. Cir. 2016); Barksdale v.
United States, 582 F. App’x 890, 891–92 (Fed. Cir. 2014).
                            III
   For the foregoing reasons, the decision of the Court of
Federal Claims is affirmed.
                       AFFIRMED
   No costs.